Citation Nr: 1714700	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-10 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran's Wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho, where the matter was brokered by the Phoenix, Arizona, Regional Office (RO), the jurisdictional RO.

The Veteran's wife testified on the Veteran's behalf at a Travel Board hearing in November 2016 before the undersigned Veterans Law Judge.  The Veteran did not appear due to serious illness as verified by his VA physician.  See November 2016 letter from Veteran's VA physician.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while stationed at the Royal Thai Air Force Base in Udorn, Thailand during the Vietnam Era, from May 1962 to June 1962.

2.  The Veteran has Parkinson's disease.


CONCLUSION OF LAW

Parkinson's disease is presumed to have been incurred in wartime service (herbicide agent).  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist do not need to be addressed.

The Veteran claims that his currently diagnosed Parkinson's disease is directly related to his service.  Specifically, he contends that it was caused by his exposure to herbicide agents while stationed at the Royal Thai Air Force Base (AFB) in Udorn, Thailand.  Service personnel records confirm he was at the base from May 18, 1962, to June 23, 1962.  His multiple written statements, as well as his wife's hearing testimony before the undersigned, indicate that he was an assigned aircrew member with a marine helicopter squadron that flew daily missions in support of Air America with the CIA.  His duties included repeated contact with the perimeter of the base which was sprayed with herbicide agents inasmuch as he had to cross over the perimeter and be near the perimeter in association with his daily helicopter flight duty.  He also had to clean his helicopter daily after every flight.  Additionally, the blades from the helicopter would whip up all sorts of materials that were on the ground, including herbicide agent dust that had been sprayed on the perimeter.  He also urges that his bunk had to be lifted because a river ran through the base which extended beyond the base, and the tents would regularly get flooded with river water that had Agent Orange residue.  He submitted a published story from another inhabitant of the base during the relevant time period with pictures showing the conditions of the tents and bunks consistent with his description.  

His wife testified, "Their priority was to try and locate areas that would make it more easy to cross by the Chinese, and their job, I guess, was to go up and down every day.  They went across the river, above the river, and all around the area.  They were not specifically set in Udon.  I don't know how far away Thailand, for argument's sake, was from the Air Force base.  I know that the Air Force -- or the base, Udon Base.  I know that the base was there; I have pictures of it, of the base."  

The Board notes, parenthetically, that the records specify the Veteran was at Udorn as opposed to Udon.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent during active military service, certain diseases, including Parkinson's disease, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2016).

The medical evidence of record shows a diagnosis of Parkinson's disease from July 1992.  

While all veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307.  The regulations pertaining to veterans exposed to herbicide agents generally require service within the land borders of Vietnam.  The United States Court of Appeals for the Federal Circuit has upheld VA's longstanding interpretation of the regulation requiring the presence of a service member at some point on the land mass or inland waters of Vietnam in order to benefit from the presumption.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 1002 (2009).  Here, the Veteran has expressly indicated on written statements and his wife essentially affirmed during the Board hearing that he never had boots on the ground in Vietnam.  Therefore, despite his service involving aerial combat missions possibly over areas of Vietnam, pursuant to Haas, presumption of exposure to herbicides is not established based on his Vietnam service.

With regard to the claim of exposure to herbicides while serving in Thailand, VA has adopted a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  (In this regard, the sense of the word "herbicide" as used in the manual is understood to mean "herbicide agent" as used in the regulation.) 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1.

The M21-1 provides that, if herbicide exposure cannot be conceded based upon the above described facts, the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  The claim may then be decided based on the evidence of record.

The Veteran's service personnel records confirm that he was assigned to the Marine helicopter group HMM 261, MAG 16, 1st MAW as an aircraft electrician during the period in question.  He was at Udorn Royal Thai AFB in Thailand from May 18, 1962, through June 23, 1962, as noted above.  The Veteran's MOS is not one of those listed in the MR21-1MR that has been shown to have served on or near the air base perimeter.

Nevertheless, in aforementioned written statements from the Veteran and sworn testimony from his wife before the Board, the Veteran and his wife have explained how his duties placed him near or at the perimeter of the Udorn Royal Thai AFB during his time stationed there from May 18, 1962, through June 23, 1962.  

In summary, the evidence of record shows that the Veteran served in Thailand during the Vietnam era, the period in which VA has acknowledged that significant herbicide agents were used near the air base perimeter at Udorn AFB.  While the record does not clearly identify whether the Veteran was exposed to herbicide agents while stationed at Udorn AFB in Thailand, the Board highlights that there is no basis in the record to question the Veteran's or his wife's credibility regarding their statements.  The statements by the Veteran and his wife indicate that he regularly had contact with the base perimeter, passing through the perimeter as well as working and flying on helicopters close to the base perimeter while performing duties of a helicopter and aircraft electrician.  These statements as to the location and the type of duties performed by him while stationed in Thailand are competent and credible evidence of what he has personal knowledge of during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the veteran's demeanor when testifying at a hearing.).  Moreover, the Veteran's wife's statements on his behalf are consistent with what he has reported throughout the appeal when he was able to communicate prior to his advanced illness, and are not inconsistent with the personnel record.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  While the Board notes that the JSRRC could not verify exposure to herbicides, as there is no significant evidence of record that actually contradicts the Veteran's claim as to the location and type of duties performed during his service in Thailand, the statements are here judged to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements, and those of his wife on his behalf, is resolved in favor of the Veteran.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's statements and his wife's testimony, taken in conjunction with the information regarding herbicide agent use in Thailand, support a finding that the Veteran was exposed to herbicide agents during service.  As the Veteran's post-service medical records reflect a diagnosis of Parkinson's disease, service connection is warranted, as this disability is presumed to have been incurred during active duty service based on the Veteran's exposure to herbicide agents during service in Thailand.


ORDER

Service connection for Parkinson's disease is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


